Citation Nr: 0717093	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-44 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric condition 
(to include psychotic symptoms, schizotypal personality, 
depressive reaction, and major depressive disorder), to 
include as secondary to his service-connected left ankle 
disability, and if so, whether service connection should be 
granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1981.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The issue of service connection for a psychiatric condition 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C.


FINDINGS OF FACT

1.  An unappealed July 1993 rating decision denied the 
veteran's claim for service connection for a psychiatric 
condition.  

2.  The evidence received since the last final denial on any 
basis, in July 1993, considered in conjunction with the 
record as a whole, relates to an unestablished fact necessary 
to substantiate the claim, is not cumulative nor redundant of 
the evidence previously considered, and raises a reasonable 
possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in July 1993, which 
denied service connection for a psychiatric condition, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.201, 20.202, 20.302, 20.1103 (2006).  

2.  New and material evidence has been received to reopen the 
claim for service connection for a psychiatric condition.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 4.125, 
4.130, 20.1103 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  In 
July 1993, the RO issued an rating decision, which denied the 
veteran's claim for an increased evaluation for his left 
ankle condition ("the increased rating claim") and denied 
the veteran's claim for service connection for a psychiatric 
condition ("the service connection claim").  Although a 
copy of the notice of disagreement is not filed in the 
veteran's claims folder, other VA records show that a notice 
of disagreement with respect to both claims was timely filed 
in October 1993.  The RO issued a statement of the case that 
continued to deny the increased rating claim and the service 
connection claim.  The statement of the case was mailed to 
the veteran in November 1993.  

After a statement of the case is issued, a substantive appeal 
must be filed either within 60 days of the mailing of the 
statement of the case or within the remainder of the one-year 
period following the mailing of the adverse determination, 
whichever period ends later.  38 C.F.R. § 20.302(b).  Here, 
the 60-day period after the mailing of the statement of the 
case would have expired in January 1994 and the one-year 
period after the mailing of the rating decision would have 
expired in July 1994.  In November 1993, the veteran filed a 
timely substantive appeal with respect to the increased 
rating issue, but that document did not include the service 
connection issue.  

In December 1993, however, a statement of the accredited 
representative in an appealed case was filed.  That document 
identified the issues on appeal as the increased rating claim 
and the service connection claim.  (The only statement in 
that document about the service connection claim, however, 
was that the veteran offered no argument on that issue.)  
Since the December 1993 statement was filed before the period 
of time permitted for filing a substantive appeal had 
expired, the RO deemed the representative's statement a 
timely substantive appeal on the service connection issue.  

Meanwhile, the veteran had filed a claim for total disability 
due to individual unemployability (TDIU).  In May 1995, the 
RO issued a rating decision that denied the TDIU claim.  That 
rating decision also identified the increased rating claim 
and the service connection claim as being on appeal.  A 
supplemental statement of the case was issued the following 
month with respect to the increase rating claim and the 
service connection claim.  The veteran perfected his appeal 
on the TDIU claim by a timely-filed notice of disagreement in 
June 1995 and a timely filed substantive appeal in 
March 1996.  

In July 1997, a statement of the accredited representative in 
an appealed case was filed.  The veteran's representative 
made appellate arguments relating to the increased rating 
claim and the TDIU claim.  With respect to the service 
connection claim, however, the representative noted that the 
veteran did not file a substantive appeal and stated that the 
representative did not consider the service connection claim 
to be under appeal.  Accordingly, the Board's December 1997 
remand order and July 2002 decision addressed only the 
increased rating issue and the TDIU issue, but did not 
address the claim for service connection for a psychiatric 
condition.   

Thus, notwithstanding that the RO at first mistakenly 
interpreted the December 1993 statement of the accredited 
representative as a substantive appeal, the later 
clarification by that representative in July 1997-as well as 
the fact that the veteran identified no allegations of error 
with respect to the service connection claim (see 38 C.F.R. 
§ 20.202 )-made clear that no substantive appeal had ever 
been filed with respect to the service connection claim.  In 
the absence of a timely-filed substantive appeal, the 
July 1993 rating decision became a final, unappealed 
decision.  38 C.F.R. § 20.201.  

Generally, RO determinations that are not timely appealed are 
final and may not be reconsidered.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  But if new and material evidence is 
submitted or secured with respect to a previously denied 
claim, VA must reopen that claim and evaluate the merits of 
the claim in light of all the evidence, both new and old.  
38 U.S.C.A. § 5108; Spalding v. Brown, 10 Vet. App. 6, 10 
(1997).  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).    

Since the July 1993 rating decision (which is the last, final 
decision on the claim for service connection for a 
psychiatric condition), the veteran has submitted no 
evidence.  But during the adjudication of the increased 
rating and TDIU claims, VA obtained records from the Social 
Security Administration that contain evidence related to this 
claim.  As relevant here, evidence was received indicating 
that in January 1991, the veteran had been diagnosed with 
major depression and alcoholism.  Although the claims folder 
is replete with evidence relating to alcohol dependence, the 
January 1991 discharge summary was the first evidence 
obtained of competent medical evidence showing a diagnosis of 
major depression.  Since that existing evidence was not 
previously submitted to the RO, it is "new" evidence.  

That evidence is also "material" because it relates to an 
unestablished fact necessary to substantiate the claim.  One 
unestablished fact in the July 1993 rating decision was that 
the veteran's psychiatric conditions were not of a type for 
which disability compensation could be granted.  See 
38 C.F.R. §§ 4.125(a) (a diagnosis must conform to the DSM-
IV); 4.127 (personality disorders may not be service-
connected).  But since the schedule of ratings for mental 
disorders set forth in 38 C.F.R. § 4.130 includes a 
diagnostic code for major depressive disorder, this diagnosis 
is material evidence.  

The claims file contained no medical diagnosis of major 
depressive disorder at the time of the July 1993 last, final 
decision on this claim, so this new and material evidence was 
neither cumulative nor redundant of the evidence of record at 
that time.  And since the record includes some evidence of 
psychiatric treatment during service, the existence of a 
major depression diagnosis is sufficient to trigger a 
compensation and pension (C&P) examination.  See 38 C.F.R. 
§ 3.159(c)(4)(governing when a VA examination is necessary).  
The results of that C&P examination could provide the 
evidence needed to substantiate the veteran's claim, raising 
a reasonable possibility of substantiating the claim.  As a 
result, the standard for new and material evidence has been 
met.  The claim is reopened, and to that extent, the claim is 
granted. 


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for a psychiatric condition 
is reopened.  To this extent, the appeal is granted.   


REMAND

As discussed above, there is evidence that the veteran was 
diagnosed with major depression in January 1991, ten years 
after discharge from service, and that he was seen twice 
during service for psychiatric care, albeit with notes 
related to alcohol intoxication in those treatment records.  
On appeal, the veteran has asserted  that his psychiatric 
condition is secondary to his service-connected left ankle 
disability because of his fear that he would lose his leg due 
to the delay in obtaining medical treatment of his left 
ankle.  The RO has not previously addressed these issues and 
the record does not contain sufficient medical evidence for 
the Board to make a determination whether the veteran has a 
current diagnosis of a mental disorder and if so, whether it 
is related to any disease, injury, or event during service.  
Thus, a remand is necessary to obtain a medical opinion that 
addresses the veteran's current psychiatric condition and its 
relation to his active service, as well as to his service-
connected left ankle disability.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

In addition, the veteran has not been provided notice that 
complies with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Nor has he been invited, pursuant to 38 C.F.R. § 3.159(b), to 
provide VA with any evidence in his possession that pertains 
to the claim.  Such notice should be provided to the veteran.  

Accordingly, the case is REMANDED to the Appeals Management 
Center in Washington, D.C., for the following action:

1.  Send the veteran notice that complies 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006) and 38 C.F.R. § 3.159(b).  

2. Assist the veteran in obtaining 
evidence by seeking medical records of the 
veteran's treatment at VA hospitals and 
other VA medical facilities and medical 
records from the private providers for 
whom the veteran supplies medical waivers.  
Associate any evidence obtained with the 
claims folder. 

3.  Thereafter, schedule the veteran for 
an appropriate examination.  The claims 
file must be made available to the 
examiner and the examiner's report should 
indicate that it was reviewed.  A thorough 
history should be obtained from the 
veteran.  All necessary tests should be 
given and any results from such tests 
should be addressed in the examiner's 
report.  

For each diagnosis, the examiner's report 
should address: (a) whether the diagnosed 
illness is more likely than not, is as 
likely as not, or is less likely than not 
related to any psychiatric treatment 
during service or any disease, injury, or 
event during service; (b) whether the 
diagnosed illness is more likely than not, 
is as likely as not, or is less likely 
than not due to the veteran's service-
connected ankle disability; and 
(c) whether it is more likely than not, is 
as likely as not, or is less likely than 
not that the veteran's service-connected 
left ankle disability makes the diagnosed 
illness worse.  

4.  Then readjudicate the claim.  If any 
sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


